DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, represented by Claims 1-5 and 8-19, in the reply filed on 4/4/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue search burden on the Examiner from examining all the claims between Invention I and Invention II.  This is not found persuasive because:
The search required for the elected invention would not necessarily include a search for the unelected invention since the inventions are classified in different classes.
Examination is not limited simply to search.  In addition to the search, much of the examination is devoted to determining patentability of the claims. Said determination requires the formulation of rejections and responding to applicant's argument with regard to same. The additional search and the determination of patentability for multiple, patentably distinct inventions would place serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.  As of 12/22/2021, Claims 1-2 had been amended, Claims 6-7 had been cancelled, and Claims 8-22 had been added.  As of 4/04/2022, Claims 20-22 have been withdrawn from further consideration as being drawn to a non-elected inventive group.  Claims 1-5 and 8-19 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Traynor (US Pat. No. 5,370,246) in view of Asaf (US Pat. No. 9,095,222).
With regard to Claim 1:
Traynor discloses:  A hospital bed carrier (1), comprising: a first flap (11) having a first distal end and a first proximal end, wherein the first flap forms a compartment (15) forming a slot…; a second flap (12) having a second distal end and a second proximal end, wherein the first and second flaps are unitarily constructed at the first and second proximal ends; and a first connector (21) being arranged at the first distal end and a second connector (20) being arranged at the second distal end, the first and second flaps being attachable to each other by the first and second connectors (Figs. 1-3 & 7; Col 2 line 49 – Col 3 line 16 & Col 3 lines 39-51).
However, Traynor does not explicitly disclose: wherein the first flap forms a compartment forming a slot, wherein the slot leaves a gap from at least one side along a width of the hospital bed carrier.
Nevertheless, Asaf teaches a carrier comprising integrally formed slots and pockets that have a gap between one side of said slot/pocket and the edge of the carrier along the width of the carrier (Figs. 1-5; Col 4 lines 20-54), for the purpose of limiting the size of the slot/pocket and thus controlling what kind of items can be placed in said slots/pockets in order to create a snug and structurally-sound fit.
Thus it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to have modified the size of the slots of Traynor, as taught by Asaf, such that the modifications yield: “wherein the first flap forms a compartment forming a slot, wherein the slot leaves a gap from at least one side along a width of the hospital bed carrier,” for the purpose of limiting the size of the slot and thus controlling what kind of items can be placed in said slots in order to create a snug and structurally-sound fit.
With regard to Claim 2:
Traynor (as modified above) discloses the invention as described above.
Furthermore, Traynor discloses:  wherein the first and second connectors comprise snaps, adhesives, hooks, zippers, buttons, magnets, hook and loop fasteners, clips, or combinations thereof (Fig. 3, Ref 20 & 22; Col 3 lines 39-51).
With regard to Claim 3:
Traynor discloses:  wherein the compartment has a slot configured for receiving sundry items (Figs. 1 & 5; Abstract).
With regard to Claim 4:
Traynor discloses:  wherein the carrier is constructed of latex-free material (Traynor discloses that the invention can be made of non-woven cotton or synthetic fabric, see Col 4 lines 31-47).
With regard to Claim 5:
Traynor (as modified above) discloses the invention as described above.
However, Traynor does not explicitly disclose:  wherein the carrier is constructed of transparent material.
It would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the material of the caddy of Traynor (as modified above) such that the modification yields:  “wherein the carrier is constructed of transparent material”, as it is old and well-known in the art to use transparent material in constructing holders, carriers, bags of any type in order to easily see any contents, and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regard to Claim 8:
Traynor discloses:  A holder (1) for a hospital fixture, comprising: a unitary structure comprising a first flap (11) at a first end and a second flap (12) at a second end distal along a length of the unitary structure, the unitary structure comprising a shoulder positioned along the length between the first flap and the second flap, wherein the unitary structure comprises a compartment forming a slot (Figs. 1-3 & 7; Col 2 line 49 – Col 3 line 16 & Col 3 lines 39-51).
However, Traynor does not explicitly disclose:  wherein a gap is formed from the slot to at least one side along a width of the unitary structure.
Nevertheless, Asaf teaches a carrier comprising slots and pockets that have a gap between one side of said slot/pocket and the edge of the carrier along the width of the carrier, for the purpose of limiting the size of the slot/pocket and thus controlling what kind of items can be placed in said slots/pockets in order to create a snug and structurally-sound fit.
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the size of the slots of Traynor, as taught by Asaf, such that the modifications yield: “wherein the slot leaves a gap from at least one side along a width of the hospital bed carrier,” for the purpose of limiting the size of the slot and thus controlling what kind of items can be placed in said slots in order to create a snug and structurally-sound fit.
With regard to Claim 9:
Traynor discloses:  wherein the slot extends approximately two-thirds of the width of the unitary structure (See Ref 15 expanding approximately two-thirds of the width of the carrier in Fig. 6).
With regard to Claim 17:
Traynor discloses:  a first connector (21) being arranged at the first distal end; and a second connector (20) being arranged at the second distal end, the first and second flaps being attachable to each other by the first and second connectors (Figs. 1-3 & 7).
With regard to Claim 18:
Traynor discloses:  wherein the connectors comprise one or more of snaps, adhesives, hooks, zippers, buttons, magnets, hook and loop fasteners, clips, or combinations thereof (Fig. 3, Ref 20 & 22; Col 3 lines 39-51).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Traynor in view of Asaf and further in view of Chang (US Pat. No. 9,402,477).
With regard to Claim 10:
Traynor (as modified above) discloses the invention as described above.
However, Traynor does not explicitly disclose:  wherein the compartment comprises a first compartment formed at the first flap and a second compartment formed at the second flap.
Nevertheless, Chang teaches a unitary caddy storage system comprising a first flap having a first compartment and a second flap having a second compartment (Figs. 1-4), for the purpose of increasing the storage capabilities of the caddy as a whole.
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified Traynor with the teachings of Chang such that the modifications yield: “wherein the compartment comprises a first compartment formed at the first flap and a second compartment formed at the second flap”, for the purpose of increasing the storage capabilities of the caddy as a whole.
With regard to Claim 11:
Traynor (as modified above) discloses the invention as described above.
Furthermore, Traynor (as modified above) discloses:  wherein the first compartment is proximal to the first end, and wherein the second compartment is proximal to the second end (see location of compartments in Figs. 1-4 of Chang).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Traynor in view of Asaf and further in view of Johnson (US Pat. No. 5,605,235).
With regard to Claim 15:
Traynor (as modified above) discloses the invention as described above.
However, Traynor does not explicitly disclose:  wherein the width of the unitary structure is between approximately 6 inches and approximately 10 inches.
Nevertheless, Johnson teaches a caddy having a width of approximately 8 inches, for the purpose of being a compact yet effective caddy to transport and hold items.
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the size of the caddy of Traynor with the teachings of Johnson such that the modifications yield: “wherein the width of the unitary structure is between approximately 6 inches and approximately 10 inches”, to create a compact yet effective caddy and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).
With regard to Claim 16:
Traynor (as modified above) discloses the invention as described above.
However, Traynor does not explicitly disclose:  wherein the length of the unitary structure is between approximately 10 inches and approximately 20 inches.
Nevertheless, Johnson teaches a caddy having a length of approximately 10 inches, for the purpose of being a compact yet effective caddy to transport and hold items.
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the size of the caddy of Traynor with the teachings of Johnson such that the modifications yield: “wherein the length of the unitary structure is between approximately 10 inches and approximately 20 inches”, to create a compact yet effective caddy and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Traynor in view of Asaf and further in view of Price (US Pat. No. 6,579,008).
With regard to Claim 19:
Traynor (as modified above) discloses the invention as described above.
However, Traynor does not explicitly disclose:  wherein the unitary structure comprises a low-density polyethylene material.
Nevertheless, Price teaches a multicompartment bag system that can be comprised of low-density polyethylene for the purpose of their thermoplastic properties which allow for easier integration and fusion of parts.
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the material of the caddy of Traynor with the teachings of Price such that the modifications yield: wherein the unitary structure comprises a low-density polyethylene material, to reduce manufacturing costs and enable easier integration of parts and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see the Remarks filed 12/22/2021, with respect to the rejections of previous Claims 1-7 under Traynor have been fully considered and are persuasive.  Therefore, the rejections have been respectfully withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Traynor in view of Asaf. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  See attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673